 
Exhibit 10.1
 
 
Execution Copy

 
SHARE EXCHANGE AND REORGANIZATION AGREEMENT, dated as of June 14, 2010
(the “Agreement”), between GREAT SPIRITS, INC., a Colorado corporation with
offices located at 3230 Fall Creek Highway, Suite 206, Granbury, Texas 76049
(“PublicCo”); HALLMARK HUMAN RESOURCES, INC., a Texas corporation with offices
located at 3107 Fall Creek Highway, Granbury, Texas 76049 (“Hallmark”), and THE
BENEFICIAL STOCKHOLDERS OF HALLMARK IDENTIFIED IN SCHEDULE A HERETO (the
“Hallmark Shareholders”).




INTRODUCTION




PublicCo desires to acquire all of the issued and outstanding shares of Hallmark
capital stock (the “Hallmark Capital Stock”) solely in exchange for an aggregate
of 5,187,944 shares of authorized, but theretofore unissued, shares of common
stock, par value $0.001 per share, of PublicCo (the “PublicCo Common
Stock”).  The Hallmark Shareholders desire to exchange all of their beneficially
owned shares of Hallmark Capital Stock solely for shares of PublicCo Common
Stock in the amount set forth herein.


On or prior to the date hereof, the respective boards of directors or analogous
governing body of each of PublicCo and Hallmark have, and the Hallmark
Shareholders have, approved and adopted this Agreement and it is the intent of
the parties hereto that the transactions contemplated hereby be structured so as
to qualify as a tax-free exchange under Subchapter C of the Internal Revenue
Code of 1986, as amended (the “Code”), and the provisions of this Agreement will
be interpreted in a manner consistent with this intent.


NOW, THEREFORE, in consideration of the premises and mutual representations,
warranties and covenants herein contained, the parties hereby agree as follows:
 
ARTICLE I


ACQUISITION AND EXCHANGE OF SHARES


Section 1.01   The Agreement.  The parties hereto hereby agree that, at the
closing of the transactions contemplated hereby (the “Closing”), PublicCo shall
acquire all of the issued and outstanding shares of Hallmark Capital Stock
solely in exchange for an aggregate of 5,187,944 shares of authorized, but
theretofore unissued, shares of PublicCo Common Stock. The parties hereto agree
that at the Closing, Hallmark will become a wholly-owned subsidiary of PublicCo
subject to the conditions and provisions of Section 1.03 hereof.



--


 
- 1 -

--------------------------------------------------------------------------------

 



Section 1.02   Exchange of Shares.


(a)           At the Closing, PublicCo will cause to be issued and held for
delivery to the Hallmark Shareholders or their designees, stock certificates
representing an aggregate of 5,187,944 shares of PublicCo Common Stock, in
exchange for all of the issued and outstanding shares of Hallmark Capital Stock,
which shares will be delivered to PublicCo at the Closing.
 
(b)           The shares of PublicCo Common Stock to be issued pursuant to
paragraph (a) of this Section 1.02 will be authorized, but theretofore unissued
shares of PublicCo Common Stock, and will be issued to the Hallmark Shareholders
or as directed thereby as set forth in Schedule 1.02(b) hereof.


(c)           All shares of PublicCo Common Stock to be issued hereunder shall
be deemed “restricted securities” as defined in paragraph (a) of Rule 144 under
the Securities Act of 1933, as amended (the “Securities Act”), and the Hallmark
Shareholders hereby represent that they are acquiring said shares for investment
purposes only and without the intent to make a further distribution of such
shares.  All shares of PublicCo Common Stock to be issued under the terms of
this Agreement shall be issued pursuant to an exemption from the registration
requirements of the Securities Act, under Section 4(2) of the Securities Act and
the rules and regulations promulgated thereunder.  Certificates representing the
shares of PublicCo Common Stock to be issued hereunder shall bear a restrictive
legend in substantially the following form:


The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, and may not be offered for sale, sold, or
otherwise disposed of, except in compliance with the registration provisions of
such Act or pursuant to an exemption from such registration provisions, the
availability of which is to be established to the satisfaction of the Company.


Section 1.03   Closing.  The Closing will take place at a date and time (the
“Closing Date”) and place to be mutually agreed upon by the parties hereto, and
will be subject to the provisions of Article IV of this Agreement.  At the
Closing:


(a)           Hallmark will deliver to PublicCo stock certificates or other
evidences representing all of the issued and outstanding shares of Hallmark
Capital Stock, duly endorsed, so as to make PublicCo the holder thereof, free
and clear of all liens, claims and other encumbrances; and


(b)           PublicCo will deliver to, or at the direction of, the Hallmark
Shareholders, in accordance with Schedule 1.02(b) hereof, stock certificates
representing an aggregate of 5,187,944 shares of PublicCo Common Stock, which
certificates will bear a standard restrictive legend in the form customarily
used with restricted securities and as set forth in Section 1.02(c) above.
 
Section 1.04   Approval by Board of Directors.  In anticipation of this
Agreement, PublicCo has taken all necessary and requisite corporate and other
action, including without limitation, actions of the Board of Directors in order
to approve this Agreement and all transactions contemplated hereby and in
connection herewith.



--


 
- 2 -

--------------------------------------------------------------------------------

 

 


 
ARTICLE II


REPRESENTATIONS AND WARRANTIES
 
Section 2.01   Representations and Warranties of PublicCo.  PublicCo hereby
represents and warrants to, and agrees with, Hallmark and the Hallmark
Shareholders as follows:


(a)           The representations and warranties of PublicCo set forth in the
Securities Purchase Agreement, dated as of October 20, 2009 (the “Leftwich
SPA”), among Brian Leftwich, Steven Free, and Jack Minter as the buyers, and
Dana Hyde and other sellers named therein, and the Company, in Sections 3.01(a)
through 3.01(c), 3.01(g), 3.01(h), 3.01(k), 3.01(l) and 3.01(n) through (v)
thereof, are hereby incorporated herein, as if made herein verbatim on and as of
the date hereof.


(b)           PublicCo has all requisite power and authority to execute,
deliver, and perform this Agreement.  All necessary proceedings of PublicCo have
been duly taken to authorize the execution, delivery, and performance of this
Agreement thereby. This Agreement has been duly authorized, executed, and
delivered by PublicCo, constitutes the legal, valid, and binding obligation of
PublicCo, and is enforceable as to PublicCo in accordance with its
terms.  Except as otherwise set forth in this Agreement, no consent,
authorization, approval, order, license, certificate, or permit of or from, or
declaration or filing with, any federal, state, local, or other governmental
authority or any court or other tribunal is required by PublicCo for the
execution, delivery, or performance of this Agreement thereby.  No consent,
approval, authorization or order of, or qualification with, any court,
government or governmental agency or body, domestic or foreign, having
jurisdiction over PublicCo or over its properties or assets is required for the
execution and delivery of this Agreement and the consummation by PublicCo of the
transactions herein and therein contemplated, except such as may be required
under the Securities Act or under state or other securities or blue sky laws,
all of which requirements have been, or in accordance therewith will be,
satisfied in all material respects.  No consent of any party to any material
contract, agreement, instrument, lease, license, arrangement, or understanding
to which PublicCo is a party, or to which its or any of its respective
businesses, properties, or assets are subject, is required for the execution,
delivery, or performance of this Agreement; and the execution, delivery, and
performance of this Agreement will not violate, result in a breach of, conflict
with, or (with or without the giving of notice or the passage of time or both)
entitle any party to terminate or call a default under, entitle any party to
receive rights or privileges that such party was not entitled to receive
immediately before this Agreement was executed under, or create any obligation
on the part of PublicCo to which it was not subject immediately before this
Agreement was executed under, any term of any such material contract, agreement,
instrument, lease, license, arrangement, or understanding, or violate or result
in a breach of any term of the certificate of incorporation or by-laws of
PublicCo or (if the provisions of this Agreement are satisfied) violate, result
in a breach of, or conflict with any law, rule, regulation, order, judgment,
decree, injunction, or writ of any court, government or governmental agency or
body, domestic or foreign, having jurisdiction over PublicCo or over its
properties or assets.



--


 
- 3 -

--------------------------------------------------------------------------------

 





(c)           There is not any pending or, to the best of PublicCo’s knowledge,
threatened, action, suit, claim or proceeding against PublicCo, or any of
PublicCo’s officers or any of the properties, assets or rights of PublicCo,
before any court, government or governmental agency or body, domestic or
foreign, having jurisdiction over PublicCo or over PublicCo’s officers or the
properties of PublicCo, or otherwise that (i) is reasonably likely to result in
any material adverse change in the respective business, prospects, financial
condition or results of operations of PublicCo or might materially and adversely
affect its properties, assets or rights taken as a whole, (ii) might prevent
consummation of the transactions contemplated by this Agreement, or (iii)
alleging violation of any Federal or state securities laws.
 
(d)           The authorized capital stock of PublicCo consists of 50,000,000
shares of Common Stock, of which 2,422,647 shares of Common Stock, par value
$0.001 are outstanding, and 1,000,000 shares of “blank check” preferred stock,
par value $0.10 per share, no shares of which are outstanding.  Each of such
outstanding shares of Common Stock is duly and validly authorized, validly
issued, fully paid, and nonassessable, has not been issued and is not owned or
held in violation of any preemptive or similar right of stockholders.  Except as
disclosed in the SEC Documents (as defined in the Leftwich SPA), (i) there is no
commitment, plan, or arrangement to issue, and no outstanding option, warrant,
or other right calling for the issuance of, any share of capital stock of, or
any security or other instrument convertible into, exercisable for, or
exchangeable for capital stock of, PublicCo, and (ii) there is outstanding no
security or other instrument convertible into or exchangeable for capital stock
of PublicCo. When delivered by PublicCo in accordance with the terms of this
Agreement, the shares of PublicCo Common Stock to be issued pursuant to Section
1.01 hereof will be duly and validly issued and fully paid and nonassessable,
and will be sold free and clear of any pledge, lien, security interest,
encumbrance, claim or equitable interest of any kind; and no preemptive or
similar right, co-sale right, registration right, right of first refusal or
other similar right of stockholders exists with respect to any of the such
shares or the issuance and sale thereof other than those that have been
expressly waived prior to the date hereof and those that will automatically
expire upon the execution hereof.  No further approval or authorization of any
stockholder, the Board of Directors of PublicCo or others is required for the
issuance and sale or transfer of such shares, except as may be required under
the Securities Act, the rules and regulations promulgated thereunder or under
state or other securities or blue sky laws.  PublicCo has no stock option, stock
bonus and other stock plans or arrangements.
 



--


 
- 4 -

--------------------------------------------------------------------------------

 



 
 
(e)           PublicCo has all requisite power and authority to execute,
deliver, and perform this Agreement.  All necessary corporate proceedings of
PublicCo have been duly taken to authorize the execution, delivery, and
performance of this Agreement thereby.  This Agreement has been duly authorized,
executed, and delivered by PublicCo, constitutes the legal, valid, and binding
obligation of PublicCo, and is enforceable as to PublicCo in accordance with its
terms.  Except as otherwise set forth in this Agreement, no consent,
authorization, approval, order, license, certificate, or permit of or from, or
declaration or filing with, any federal, state, local, or other governmental
authority or any court or other tribunal is required by PublicCo for the
execution, delivery, or performance of this Agreement by PublicCo.  No consent
of any party to any material contract, agreement, instrument, lease, license,
arrangement, or understanding to which PublicCo is a party, or to which it or
any of its businesses, properties, or assets are subject, is required for the
execution, delivery, or performance of this Agreement; and the execution,
delivery, and performance of this Agreement will not violate, result in a breach
of, conflict with, or (with or without the giving of notice or the passage of
time or both) entitle any party to terminate or call a default under, entitle
any party to receive rights or privileges that such party was not entitled to
receive before this Agreement was executed under, or create any obligation on
the part of PublicCo to which it was not subject immediately before this
Agreement was executed under, any term of any such material contract, agreement,
instrument, lease, license, arrangement, or understanding, or violate or result
in a breach of any term of the certificate of incorporation (or other charter
document) or by-laws of PublicCo, or (if the provisions of this Agreement are
satisfied) violate, result in a breach of, or conflict with any law, rule,
regulation, order, judgment, or decree binding on PublicCo or to which any of
its businesses, properties, or assets are subject, which violation or breach
would have a material adverse effect on PublicCo.  Other than fees payable to
New World Merchant Partners LLC, neither PublicCo, nor any of its officers,
directors, employees, or agents has employed any broker, finder, or consultant
or incurred any liability for any fee, commission, or other compensation payable
by any person on account of alleged employment as a broker, finder, or
consultant or alleged performance of services as a broker, finder, or consultant
in connection with or as a result of this Agreement or the transactions
contemplated hereby and in connection herewith.
 
 
(f)           (i)           At the Closing, PublicCo shall have no properties or
assets and PublicCo shall be free and clear of any pledge, lien, security
interest, encumbrance, claim or equitable interest. At the Closing, PublicCo
shall be party to no agreements except for (i) the Leftwich SPA, (ii) a trust
agreement between PublicCo and Robert G. Ferreira, as trustee, relating to the
spon-off of the capital stock of Rocky Mountain Distilleries, Inc., a Colorado
corporation, as contemplated by the Leftwich SPA, and (iii) this Agreement,
which shall be a legal, valid and binding agreement, enforceable against the
Company in accordance with its terms.
 



--


 
- 5 -

--------------------------------------------------------------------------------

 



(g)           PublicCo has no liability of any nature, accrued or contingent,
including, without limitation, liabilities for federal, state, local, or foreign
taxes and penalties, interest, and additions to tax (“Taxes”), and liabilities
to customers or suppliers.  Without limiting the generality of the foregoing,
the amounts set up as provisions for Taxes, if any, in the Last Company
Financial Statements (as defined in the Leftwich SPA) are sufficient for all
accrued and unpaid Taxes of PublicCo, whether or not due and payable and whether
or not disputed, under tax laws, as in effect on the Last Company Financial
Statement Date (as defined in the Leftwich SPA) or now in effect, for the period
ended on such date and for all fiscal periods prior thereto.  The execution,
delivery, and performance of this Agreement by PublicCo will not cause any Taxes
to be payable (other than those that may possibly be payable by a Hallmark
Shareholders as a result of the sale of the shares to be issued pursuant hereto)
or cause any lien, charge, or encumbrance to secure any Taxes to be created
either immediately or upon the nonpayment of any Taxes other than on the
properties or assets of the Hallmark Shareholders.  The Internal Revenue Service
has audited and settled or the statute of limitations has run upon all federal
income tax returns of PublicCo for all taxable years up to and including the
taxable year ended December 31, 2003.  PublicCo has filed all federal, state,
local, and foreign tax returns required to be filed by it; has made available to
the Hallmark Shareholders a true and correct copy of each such return which was
filed since the inception of PublicCo; has paid (or has established on the last
balance sheet included in the Last Company Financial Statement a reserve for)
all Taxes, assessments, and other governmental charges payable or remittable by
it or levied upon it or its properties, assets, income, or franchises which are
due and payable; and has delivered or will deliver to the Buyer a true and
correct copy of any report as to adjustments received by it from any taxing
authority since the inception of PublicCo and a statement as to any litigation,
governmental or other proceeding (formal or informal), or investigation pending,
threatened, or in prospect with respect to any such report or the subject matter
of such report.  PublicCo has paid all taxes payable thereby due on or prior to
the date hereof.


 
(h)           PublicCo has no rights to use any trade secrets, know-how,
trademarks, service marks, trade names, logos, or copyrights. There shall be no
patents, patent rights, inventions, trade secrets, know-how, trademarks, service
marks, trade names, logos at Closing.  PublicCo has not received any notice of,
or has knowledge of, any infringement of or conflict with asserted rights of
PublicCo by others with respect to any patents, patent rights, inventions, trade
secrets, know-how, trademarks, service marks, trade names, logos, or copyrights;
and PublicCo has not received any notice of, or has no knowledge of, any
infringement of, or conflict with, asserted rights of others with respect to any
patents, patent rights, inventions, trade secrets, know-how, trademarks, service
marks, trade names, logos, or copyrights described or referred to in the SEC
Documents as owned by or used by it or which, individually or in the aggregate,
in the event of an unfavorable decision, ruling or finding, would have a
material adverse effect on the business, prospects, financial condition or
results of operations of PublicCo.
 



--


 
- 6 -

--------------------------------------------------------------------------------

 

 


 
 
(i)           (i)           PublicCo has not taken and has not agreed to take
any action (other than actions contemplated by this Agreement) that could
reasonably be expected to prevent the transactions contemplated by this
Agreement from constituting a “reorganization” under section 368(b) of the Code
or as an acquisition of in excess of 80% of the stock of a corporation in
exchange for property under Section 351 of the Code.  PublicCo is not aware of
any agreement, plan or other circumstance that could reasonably be expected to
prevent the transactions contemplated by this Agreement from so qualifying.
 
 
   (ii)           PublicCo has no plan or intention to reacquire, and, to
PublicCo’s knowledge, no person related to PublicCo within the meaning of
Treasury Regulations Section 1.368-1 has a plan or intention to acquire, any of
the PublicCo Common Stock pursuant to Section 1.02(a) hereof.
 


Section 2.02   Representations and Warranties of Hallmark.  Hallmark hereby
represents and warrants to, and agrees with, PublicCo:
 
(a)           Other than as disclosed on Schedule 2.02(a), Hallmark has no
subsidiaries or affiliated corporation or owns any interest in any other
enterprise (whether or not such enterprise is a corporation).  Hallmark has been
duly organized and is validly existing as a corporation in good standing under
the laws of the State of Texas with full power and authority (corporate and
other) to own, lease and operate its respective properties and conduct its
respective business as conducted on the date hereof; except as otherwise
disclosed on Schedule 2.02(a), Hallmark is duly qualified to do business as a
foreign corporation and is in good standing in each jurisdiction in which the
ownership or leasing of its properties or the conduct of its business requires
such qualification, except where the failure to be so qualified or be in good
standing would not have a material adverse effect on its business, prospects,
condition (financial or otherwise), and results of operations of Hallmark and
its subsidiaries taken as a whole; no proceeding has been instituted in any such
jurisdiction, revoking, limiting or curtailing, or seeking to revoke, limit or
curtail, such power and authority or qualification; Hallmark and each Hallmark
Subsidiary is in possession of, and operating in compliance with, all
authorizations, licenses, certificates, consents, orders and permits from state,
federal, foreign and other regulatory authorities that are material to the
conduct of its business, all of which are valid and in full force and effect;
Hallmark is not in violation of its charter or bylaws or in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any material bond, debenture, note or other evidence of
indebtedness, or in any material lease, contract, indenture, mortgage, deed of
trust, loan agreement, joint venture or other agreement or instrument to which
it is a party or by which it or its properties or assets may be bound, which
violation or default would have a material adverse effect on the business,
prospects, financial condition or results of operations of Hallmark and the
subsidiaries thereof taken as a whole; and neither Hallmark nor any subsidiary
thereof is in violation of any law, order, rule, regulation, writ, injunction,
judgment or decree of any court, government or governmental agency or body,
domestic or foreign, having jurisdiction over Hallmark or any subsidiary thereof
or over its properties or assets, which violation would have a material adverse
effect on the business, prospects, financial condition or results of operations
of Hallmark and the subsidiaries thereof taken as a whole.
 



--


 
- 7 -

--------------------------------------------------------------------------------

 
(b)           The authorized capital stock of Hallmark consists of 50,000,000
shares of common stock, par value $ 0.00 per share, of which 15,563,832 shares
are outstanding.  Each of such outstanding shares of Hallmark Capital Stock is
duly and validly authorized, validly issued, fully paid, and nonassessable, has
not been issued and is not owned or held in violation of any preemptive or
similar right of stockholders.  Except as disclosed in Schedule 2.02(b) hereto,
(i) there is no commitment, plan, or arrangement to issue, and no outstanding
option, warrant, or other right calling for the issuance of, any share of
capital stock of, or any security or other instrument convertible into,
exercisable for, or exchangeable for Hallmark Capital Stock, and (ii) there is
outstanding no security or other instrument convertible into or exchangeable for
Hallmark Capital Stock. No further approval or authorization of any stockholder,
the Board of Directors of Hallmark or others is required for the issuance and
sale or transfer of such shares, except as may be required under the Securities
Act, the rules and regulations promulgated thereunder or under state or other
securities or blue sky laws.  Hallmark has no stock option, stock bonus and
other stock plans or arrangements.
 
 
(c)           Hallmark has all requisite power and authority to execute,
deliver, and perform this Agreement.  All necessary corporate proceedings of
Hallmark have been duly taken to authorize the execution, delivery, and
performance of this Agreement by Hallmark.  This Agreement has been duly
authorized, executed, and delivered by Hallmark, constitutes the legal, valid,
and binding obligation of Hallmark, and is enforceable as to Hallmark in
accordance with its terms.  Except as otherwise set forth in this Agreement, no
consent, authorization, approval, order, license, certificate, or permit of or
from, or declaration or filing with, any federal, state, local, or other
governmental authority or any court or other tribunal is required by Hallmark
for the execution, delivery, or performance of this Agreement by Hallmark.  No
consent of any party to any material contract, agreement, instrument, lease,
license, arrangement, or understanding to which Hallmark is a party, or to which
its or any of its businesses, properties, or assets are subject, is required for
the execution, delivery, or performance of this Agreement; and the execution,
delivery, and performance of this Agreement will not violate, result in a breach
of, conflict with, or (with or without the giving of notice or the passage of
time or both) entitle any party to terminate or call a default under, entitle
any party to receive rights or privileges that such party was not entitled to
receive immediately before this Agreement was executed under, or create any
obligation on the part of Hallmark or PublicCo to which it was not subject
immediately before this Agreement was executed under, any term of any such
material contract, agreement, instrument, lease, license, arrangement, or
understanding, or violate or result in a breach of any term of the certificate
of incorporation or by-laws of Hallmark (or the comparable charter documents, if
any, under applicable law), or (if the provisions of this Agreement are
satisfied) violate, result in a breach of, or conflict with any law, rule,
regulation, order, judgment, or decree binding on Hallmark or to which any of
its businesses, properties, or assets are subject.  Neither Hallmark nor any of
its officers, directors, employees, or agents has employed any broker or finder
or incurred any liability for any fee, commission, or other compensation payable
by any person on account of alleged employment as a broker or finder, or alleged
performance of services as a broker or finder, in connection with or as a result
of this Agreement or the other transactions contemplated hereby and in
connection herewith.
 



--


 
- 8 -

--------------------------------------------------------------------------------

 

 


 
 
 Section 2.03   Representations and Warranties of the Hallmark
Shareholders.  The Hallmark Shareholders hereby represents and warrants to, and
agrees with, PublicCo as follows:
 
 
(a)           To the knowledge of the Hallmark Shareholders, the representations
and warranties of Hallmark set forth in Section 2.02 hereof are true and correct
in all material respects.  Nothing has come to the attention of the Hallmark
Shareholders that would lead the Hallmark Shareholders to believe that any
representation or warranty of Hallmark set forth on Section 2.02 hereof is
untrue or incorrect in any material respect.
 
 
(b)           Hallmark and the Hallmark Shareholders have each approved this
Agreement and duly authorized the execution and delivery hereof.  The Hallmark
Shareholders have full power and authority under the laws of the jurisdictions
of residence thereof to execute, deliver, and perform this Agreement and the
transactions contemplated hereby and in connection herewith. The Hallmark
Shareholders have reached the age of majority under applicable law.
 
(c)           The Hallmark Shareholders own beneficially all of the shares of
Hallmark Capital Stock.  The Hallmark Shareholders have full power and authority
to transfer such shares of Hallmark Capital Stock to PublicCo under, pursuant
to, and in accordance with, this Agreement, and such shares are free and clear
of any liens, charges, mortgages, pledges or encumbrances and such shares are
not subject to any claims as to the ownership thereof, or any rights, powers or
interest therein, by any third party and are not subject to any preemptive or
similar rights of stockholders.
 
(d)          (i)           The Hallmark Shareholders represent that they are
acquiring the shares of PublicCo Common Stock to be issued pursuant to Section
1.02(a) hereof for their own accounts and for investment only and not with a
view to distribution or resale thereof within the meaning of such phrase as
defined under the Securities Act.  The Hallmark Shareholders shall not dispose
of any part or all of such shares of PublicCo Common Stock in violation of the
provisions of the Securities Act and the rules and regulations promulgated under
the Securities Act by the United States Securities and Exchange Commission (the
“SEC”) and all applicable provisions of state securities laws and regulations.
 
   (ii)           The certificate or certificates representing the shares of
PublicCo Common Stock shall bear a legend in substantially the form set forth in
Section 1.02(c) hereof.
 
   (iii)           The Hallmark Shareholders acknowledge being informed that the
shares of PublicCo Common Stock to be issued pursuant to Section 1.02(a) hereof
shall be unregistered, shall be “restricted securities” as defined in paragraph
(a) of Rule 144 under the Securities Act, and must be held indefinitely unless
(a) they are subsequently registered under the Securities Act, or (b) an
exemption from such registration is available.  The Hallmark Shareholders
further acknowledge that PublicCo does not have an obligation to currently
register such securities for the account of Hallmark Shareholders.



--


 
- 9 -

--------------------------------------------------------------------------------

 

 


 
   (iv)           The Hallmark Shareholders acknowledge that they have been
afforded access to all material information which they have requested relevant
to their decision to acquire the shares of PublicCo Common Stock and to ask
questions of PublicCo’s management and that, except as set forth herein, neither
PublicCo nor anyone acting on behalf of PublicCo has made any representations or
warranties to the Hallmark Shareholders which have induced, persuaded, or
stimulated the Hallmark Shareholders to acquire such shares of PublicCo Common
Stock.
 
  (v)           Either alone, or together with their investment advisor(s), the
Hallmark Shareholders have the knowledge and experience in financial and
business matters to be capable of evaluating the merits and risks of the
prospective investment in the shares of PublicCo Common Stock, and the Hallmark
Shareholders are and will be able to bear the economic risk of the investment in
such shares of PublicCo Common Stock.


ARTICLE III


COVENANTS


Section 3.01                      Covenants of PublicCo.  PublicCo covenants and
agrees that, after the date hereof and through the earlier of the Closing or the
date of the termination of this Agreement pursuant to Article IV hereof (the
earlier of such times, the “Release Time”), unless Hallmark will otherwise
approve in writing, which approval will not be unreasonably withheld:
 
(a)           (i)           Until the Release Time, no dividend or liquidating
or other distribution or stock split shall be authorized, declared, paid, or
effected by PublicCo in respect of the outstanding shares of PublicCo Common
Stock.
 
  (ii)           Until the Release Time, no share of capital stock of PublicCo
or warrant for any such share, right to subscribe to or purchase any such share,
or security convertible into, or exchangeable or exercisable for, any such
share, shall be issued or sold by PublicCo.
 
(b)           Until the Release Time, PublicCo will afford the officers,
directors, employees, counsel, agents, investment bankers, accountants, and
other representatives of Hallmark and the Hallmark Shareholders free and full
access to the plants, properties, books, and records of PublicCo upon reasonable
notice during normal business hours.  PublicCo will permit them to make extracts
from and copies of such books and records, and will from time to time furnish
Hallmark and the Hallmark Shareholders with such additional financial and
operating data and other information as to the financial condition, results of
operations, businesses, properties, assets, liabilities, or future prospects of
PublicCo as Hallmark or the Hallmark Shareholders from time to time may
request.  Until the Release Time, PublicCo will cause the independent certified
public accountants of PublicCo to make available to Hallmark, its independent
certified public accountants, and the Hallmark Shareholders, the work papers
relating to the audits of PublicCo.
 



--


 
- 10 -

--------------------------------------------------------------------------------

 



 
(c)           Until the Release Time, PublicCo will conduct its affairs, so that
on the Closing Date, no representation or warranty of PublicCo will be
inaccurate, no covenant or agreement of PublicCo will be breached, and no
condition in this Agreement will remain unfulfilled by reason of the actions or
omissions of PublicCo.
 
(d)           Until the Release Time, PublicCo will immediately advise Hallmark
in a detailed written notice of any material fact or occurrence or any pending
or threatened material occurrence of which it obtains knowledge and which (if
existing and known at the date of the execution of this Agreement) would have
been required to be set forth or disclosed in or pursuant to this Agreement,
which (if existing and known at any time prior to or at the Closing) would make
the performance by any party of a covenant contained in this Agreement
impossible or make such performance materially more difficult than in the
absence of such fact or occurrence, or which (if existing and known at the time
of the Closing) would cause a condition to any party’s obligations under this
Agreement not to be fully satisfied.
 
(e)           PublicCo shall use its commercially reasonable efforts to insure
that all confidential information which PublicCo or any of its officers,
directors, employees, counsel, agents, investment bankers, or accountants may
now possess or may hereafter create or obtain relating to the financial
condition, results of operations, businesses, properties, assets, liabilities,
or future prospects of Hallmark, any affiliate of Hallmark, or any customer or
supplier of Hallmark or any such affiliate shall not be published, disclosed, or
made accessible by any of them to any other person or entity without the prior
written consent of Hallmark, which written consent shall not be unreasonably
withheld; provided, however, that the restrictions of this sentence shall not
apply (i) as may otherwise be required by law, (ii) as may be necessary or
appropriate in connection with the enforcement of this Agreement, or (iii) to
the extent the information shall have otherwise become publicly
available.  PublicCo shall, and shall cause all other such persons and entities
to, deliver to Hallmark all tangible evidence of the confidential information
relating to Hallmark, any affiliate of Hallmark, or (insofar as such
confidential information was provided by, or on behalf of, Hallmark, or any such
affiliate of Hallmark) any customer or supplier of any of them or any such
affiliate to which the restrictions of the foregoing sentence apply immediately
after the termination of this Agreement pursuant to Article IV hereof.
 
(f)           Before PublicCo releases any information concerning this Agreement
or any of the other transactions contemplated hereby or in connection herewith
which is intended for or may result in public dissemination thereof, PublicCo
shall cooperate with Hallmark, shall furnish drafts of all documents or proposed
oral statements to Hallmark for comment, and shall not release any such
information without the written consent of Hallmark.  Nothing contained herein
shall prevent PublicCo from releasing any information if required to do so by
law.
 
(g)           PublicCo shall not make any agreement or reach any understanding
not approved in writing by Hallmark as a condition for obtaining any consent,
authorization, approval, order, license, certificate, or permit required for the
consummation of the transactions contemplated by this Agreement.
 



--


 
- 11 -

--------------------------------------------------------------------------------

 



 
(h)           PublicCo shall promptly prepare all required or, in the reasonable
opinion of the parties hereto, appropriate Periodic Reports (as hereinafter
defined) and other regulatory filings relating to this Agreement and the
transactions contemplated hereby and in connection herewith.  PublicCo shall
furnish or cause to be furnished, for inclusion in the Periodic Reports, such
information about PublicCo, and PublicCo’s security holders as may be required
or as may be reasonably requested by Hallmark, and shall continue to furnish or
cause to be furnished such information as is necessary to keep such information
correct and complete in all material respect until the Release Time.  PublicCo
represents and warrants that the information that it has furnished to date,
taken as a whole, does not now, and will not at any time prior to the Release
Time, (i) contain an untrue statement of a material fact or (ii) omit to state a
material fact required to be stated therein or necessary to make the statements
therein not false or misleading.  PublicCo shall take any action required to be
taken by it under state “blue-sky,” securities, or take-over laws in connection
with the issuance of PublicCo Common Stock pursuant to the transactions
contemplated hereby and in connection herewith.  The filings made by PublicCo
since the inception of PublicCo with the SEC were, if filed under the Exchange
Act, prepared in accordance with the then existing requirements of the Exchange
Act and the rules and regulations thereunder and, if filed under the Securities
Act, prepared in accordance with the then existing requirements of the
Securities Act and the rules and regulations thereunder.  Such filings when
filed, and the press releases and other public statements PublicCo has made
subsequent to the last such filing when considered together with such filings,
did not at the time of filing or issuance of the press releases or other public
statements, as the case may be, and (with respect to the press releases and
other public statements, when considered together with such filings) do not now
(i) contain an untrue statement of a material fact or (ii) omit to state a
material fact required to be stated therein or necessary to make the statements
therein not false or misleading.
 
(i)           If, prior to the Release Time, PublicCo Common Stock shall be
recapitalized or reclassified or PublicCo shall effect any stock dividend, stock
split, or reverse stock split of PublicCo Common Stock, then the shares of
PublicCo Common Stock to be delivered under this Agreement or upon exercise,
conversion, or exchange of any security to be delivered under this Agreement or
assumed by PublicCo as contemplated by this Agreement shall be appropriately and
equitably adjusted to the kind and amount of shares of stock and other
securities and property to which the holders of such shares of PublicCo Common
Stock or such other security would have been entitled to receive had such stock
or such other security been issued and outstanding as of the record date for
determining stockholders entitled to participate in such corporate event.
 
(j)           PublicCo shall timely prepare and file any declaration or filing
necessary to comply with any transfer tax statutes that require any such filing
before the Closing.
 
(k)           Until the Release Time, PublicCo shall not, and shall not
authorize or permit any officer, director, employee, counsel, agent, investment
banker, accountant, or other representative of PublicCo, directly or indirectly,
to contemplate or enter into any transaction the effect of which may be to
prohibit, restrict, or delay the consummation of the transactions contemplated
by this Agreement or impair the contemplated benefits to PublicCo’s stockholders
of the transactions contemplated by this Agreement.
 



--


 
- 12 -

--------------------------------------------------------------------------------

 



 
(l)           (i)           Following the consummation of the transactions
contemplated hereby and in connection herewith, PublicCo will cause Hallmark to
continue its historic business or to use a significant portion of Hallmark’s
historic business assets in a business, in each case within the meaning of
section 1.368-1(d) of the Treasury Regulations, assuming that the assets of, and
the business conducted by, Hallmark at the Closing Date constitute Hallmark’s
historic business assets and historic business, respectively.
 
   (ii)           Following the consummation of the transactions contemplated
hereby and in connection herewith, PublicCo will not permit Hallmark to issue
additional shares that would result in PublicCo losing control of Hallmark
within the meaning of section 368(c) of the Code.
 
(m)           As soon as practicable following the Closing, PublicCo shall cause
its certificate and articles of incorporation to be amended as follows: to cause
the corporate name thereof to be changed to reflect the nature and character of
Hallmark.
 
(n)           At the Closing, (a) the Board of Directors of PublicCo shall
consist of one current director  (the “Existing Director”), who shall resign
immediately thereafter, and one director appointed by Hallmark (the “New
Director”), and (b) all officers of PublicCo shall resign and the Board of
Directors shall appoint the designees of Hallmark as the sole officers thereof.
 
 Section 3.02   Covenants of Hallmark.  Hallmark covenants and agrees that,
after the date hereof and through the Release Time, unless PublicCo will
otherwise approve in writing, which approval will not be unreasonably withheld:
 
(a)           Until the Release Time, no amendment will be made in the
memorandum or articles of association (or, in each case, the comparable charter
documents, if any, under applicable law) of Hallmark.
 
(b)           Until the Release Time, no dividend or liquidating or other
distribution or stock split shall be authorized, declared, paid, or effected by
Hallmark in respect of the outstanding shares of Hallmark Capital Stock.  Until
the Release Time, no direct or indirect redemption, purchase, or other
acquisition shall be made by Hallmark of shares of Hallmark Capital Stock.
 
(c)           Until the Release Time, Hallmark will afford the officers,
directors, employees, counsel, agents, investment bankers, accountants, and
other representatives of PublicCo and lenders, investors, and prospective
lenders and investors free and full access to the plants, properties, books, and
records of Hallmark, will permit them to make extracts from and copies of such
books and records, and will from time to time furnish PublicCo with such
additional financial and operating data and other information as to the
financial condition, results of operations, businesses, properties, assets,
liabilities, or future prospects of Hallmark as PublicCo from time to time may
request.  Until the Release Time, Hallmark will cause the independent certified
public accountants of Hallmark to make available to PublicCo and its independent
certified public accountants the work papers relating to the audits of Hallmark
referred to in this Agreement.
 



--


 
- 13 -

--------------------------------------------------------------------------------

 



 
(d)           Until the Release Time, Hallmark will conduct its affairs so that
at the Closing, no representation or warranty of Hallmark will be inaccurate in
any material respect, no covenant or agreement of Hallmark will be breached, and
no condition in this Agreement will remain unfulfilled by reason of the actions
or omissions of Hallmark.  Except as otherwise consented to by PublicCo in
writing, until the Release Time, Hallmark will use its best efforts to preserve
the business operations of Hallmark intact, to keep available the services of
its present personnel, to preserve in full force and effect the contracts,
agreements, instruments, leases, licenses, arrangements, and understandings of
Hallmark, and to preserve the good will of its suppliers, customers, and others
having business relations with any of them.  Until the Release Time, Hallmark
will conduct its affairs in all respects only in the ordinary course, other than
in connection with the matters referenced herein.
 
(e)           Until the Release Time, Hallmark will immediately advise PublicCo
in a detailed written notice of any material fact or occurrence or any pending
or threatened material occurrence of which it obtains knowledge and which (if
existing and known at the date of the execution of this Agreement) would have
been required to be set forth or disclosed in or pursuant to this Agreement,
which (if existing and known at any time prior to or at the Closing) would make
the performance by any party of a covenant contained in this Agreement
impossible or make such performance materially more difficult than in the
absence of such fact or occurrence, or which (if existing and known at the time
of the Closing) would cause a condition to any party’s obligations under this
Agreement not to be fully satisfied.
 
(f)           Hallmark shall use its commercially reasonable efforts to insure
that all confidential information which Hallmark or any of its respective
officers, directors, employees, counsel, agents, investment bankers, or
accountants may now possess or may hereafter create or obtain relating to the
financial condition, results of operations, businesses, properties, assets,
liabilities, or future prospects of PublicCo, any affiliate thereof, or any
customer or supplier thereof or of any such affiliate shall not be published,
disclosed, or made accessible by any of them to any other person or entity at
any time or used by any of them except in the ordinary course of business and
for the benefit of Hallmark; provided, however, that the restrictions of this
sentence shall not apply (A) after this Agreement is terminated pursuant to
Article IV hereof or otherwise, (B) as may otherwise be required by law, (C) as
may be necessary or appropriate in connection with the enforcement of this
Agreement, or (D) to the extent the information shall have otherwise become
publicly available.
 
(g)           Before Hallmark releases any information concerning this Agreement
or any of the transactions contemplated by this Agreement which is intended for,
or may result in, public dissemination thereof, Hallmark shall cooperate with
PublicCo, shall furnish drafts of all documents or proposed oral statements to
PublicCo for comment, and shall not release any such information without the
written consent of PublicCo, which consent shall not be unreasonably
withheld.  Nothing contained herein shall prevent Hallmark from releasing any
information if required to do so by law.
 



--


 
- 14 -

--------------------------------------------------------------------------------

 



 
(h)           Hallmark shall not make any agreement or reach any understanding
not approved in writing by PublicCo as a condition for obtaining any consent,
authorization, approval, order, license, certificate, or permit required for the
consummation of the transactions contemplated by this Agreement.
 
(i)           Hallmark shall furnish, or cause to be furnished, for inclusion in
the periodic and other reports of PublicCo under the Exchange Act on Forms 8-K,
10-QSB, 10-KSB, 14C, 14F-1, or otherwise (such periodic and other reports,
together with all financial statements, exhibits, amendments, and supplements
thereto, in the form filed by PublicCo with the SEC being hereinafter referred
to as the “Periodic Reports”), to be filed pursuant to the Exchange Act in
connection with the transactions contemplated by this Agreement, or for
inclusion in PublicCo’s filings under state “blue-sky,” securities, or take-over
laws, such information about Hallmark or the Hallmark Shareholders as may be
required or as may be reasonably requested by PublicCo, and shall continue to
furnish or cause to be furnished such information as is necessary to keep such
information correct and complete in all material respect until the Release
Time.  Hallmark represents and warrants that the information that it has
furnished to date, taken as a whole, does not now, and will not at any time
prior to the Release Time, (i) contain an untrue statement of a material fact or
(ii) omit to state a material fact required to be stated therein or necessary to
make the statements therein not false or misleading.
 
(j)           Hallmark shall timely prepare and file any declaration or filing
necessary to comply with any transfer tax statutes that require any such filing
before the Closing.
 
(k)           On or prior to the date ten days prior to the Closing Date,
Hallmark and the Hallmark Shareholders shall deliver to PublicCo the completed
Hallmark Disclosure Letter, which letter shall be correct and complete in all
material respects.
 
Section 3.03   Covenants of the Hallmark Shareholders.  The Hallmark
Shareholders covenant and agree that, after the date hereof and through the
Release Time, unless PublicCo will otherwise approve in writing, which approval
will not be unreasonably withheld, as follows:
 
(a)           The Hallmark Shareholders will use best efforts to cause Hallmark
to perform each covenant thereof set forth herein on a timely basis.
 
(b)           Until the earlier of the Release Time, the Hallmark Shareholders
shall take no action the result of which shall be to cause Hallmark to make any
amendment in the memorandum or articles of association (or, in each case, the
comparable charter documents, if any, under applicable law) thereof.
 
(c)           Before the Hallmark Shareholders release any information
concerning this Agreement or any of the transactions contemplated by this
Agreement which is intended for, or may result in, public dissemination thereof,
the Hallmark Shareholders shall cooperate with PublicCo, shall furnish drafts of
all documents or proposed oral statements to PublicCo for comment, and shall not
release any such information without the written consent of PublicCo, which
consent shall not be unreasonably withheld.  Nothing contained herein shall
prevent the Hallmark Shareholders from releasing any information if required to
do so by law.
 



--


 
- 15 -

--------------------------------------------------------------------------------

 

(d)           The Hallmark Shareholders shall furnish, or cause to be furnished,
for inclusion in the Periodic Reports to be filed pursuant to the Exchange Act
in connection with the transactions contemplated by this Agreement, or for
inclusion in PublicCo’s filings under state “blue-sky,” securities, or take-over
laws, such information about Hallmark or the Hallmark Shareholders as may be
required or as may be reasonably requested by PublicCo, and shall continue to
furnish or cause to be furnished such information as is necessary to keep such
information correct and complete in all material respect until the Release
Time.  The Hallmark Shareholders represent and warrant that the information in
writing that they have furnished to date regarding themselves, taken as a whole,
do not now, and will not at any time prior to the Release Time, (i) contain an
untrue statement of a material fact or (ii) omit to state a material fact
required to be stated therein or necessary to make the statements therein not
false or misleading.
 
ARTICLE IV
 
CONDITIONS; ABANDONMENT AND TERMINATION
 
Section 4.01   Right of PublicCo to Abandon.  PublicCo’s Board of Directors
shall have the right to abandon or terminate this Agreement if any of the
following conditions shall not be true or shall not have occurred, as the case
may be, as of the specified date or dates:
 
(a)           All represen­tations and warranties of Hallmark and the Hallmark
Shareholders contained in this Agreement shall be accurate when made and, in
addition, shall be accurate as of the Closing Date as though such
representations and warranties were then made in exactly the same language by
Hallmark or the Hallmark Shareholders, as applicable, and regardless of
knowledge or lack thereof on the part of Hallmark or the Hallmark Shareholders
(as applicable) or changes beyond its control; as of the Closing Date, Hallmark
and the Hallmark Shareholders shall have performed and complied with all
covenants and agreements and satisfied all conditions required to be performed
and complied with by it at or before the Closing Date, respectively, by this
Agreement; and PublicCo shall have received a certificate executed by the chief
executive officer and the chief financial officer of Hallmark and the Hallmark
Shareholders, dated the Closing Date, to that effect.
 
(b)           PublicCo shall have received at the Closing Date certificates
executed by the chief executive officer and the chief financial officer of
Hallmark and by the Hallmark Shareholders as of such dates, to the effect that
they have carefully examined the Periodic Reports, and any amendment or
supplement thereto, and, to the best of their knowledge, (i) neither the
Periodic Reports, nor any amendment or supplement thereto (A) contains an untrue
statement of a material fact or (B) omits to state a material fact required to
be stated therein or necessary to make the statements therein not false or
misleading, provided in each case that such untrue statement or omission relates
to information furnished by or on behalf of, or pertaining to, Hallmark or the
Hallmark security holder, (ii) since the date hereof, no event with respect to
Hallmark or the Hallmark security holder has occurred which should have been set
forth in an amendment to any Periodic Report, or a supplement to any Periodic
Report which has not been set forth in such an amendment or supplement, and
(iii) any contract, agreement, instrument, lease, or license regarding Hallmark
required to be filed as an exhibit to any Periodic Report has been filed with
the SEC as an exhibit to or has been incorporated as an exhibit by reference
into such Periodic Report.
 



--


 
- 16 -

--------------------------------------------------------------------------------

 



 
(c)           Hallmark and the Hallmark Shareholders shall have delivered to
PublicCo at or prior to the Closing Date such other documents (including
certificates of officers of Hallmark) as PublicCo may reasonably request in
order to enable PublicCo to determine whether the conditions to their
obligations under this Agreement have been met and otherwise to carry out the
provisions of this Agreement.
 
(d)           All actions, proceedings, instruments, and documents required by
Hallmark and the Hallmark Shareholders to carry out this Agreement or incidental
thereto and all other related legal matters shall be subject to the reasonable
approval of counsel to PublicCo, and Hallmark and the Hallmark Shareholders
shall have furnished such counsel such documents as such counsel may have
reasonably requested for the purpose of enabling them to pass upon such matters.
 
(e)           At the Closing, there shall not be pending any legal proceeding
relating to, or seeking to prohibit or otherwise challenge the consummation of,
the transactions contemplated by this Agreement, or to obtain substantial
damages with respect thereto.
 
(f)           There shall not have been any action taken, or any law, rule,
regulation, order, judgment, or decree proposed, promulgated, enacted, entered,
enforced, or deemed applicable to the transactions contemplated by this
Agreement by any federal, state, local, or other governmental authority or by
any court or other tribunal, including the entry of a preliminary or permanent
injunction, which, in the reasonable judgment of PublicCo, (i) makes this
Agreement or any of the transactions contemplated by this Agreement illegal,
(ii) results in a delay in the ability of Hallmark or PublicCo to consummate the
transactions contemplated by this Agreement beyond March 15, 2010, (iii)
requires the divestiture by PublicCo of a material portion of the business of
either PublicCo or of Hallmark, (iv) imposes material limitations on the ability
of PublicCo effectively to exercise full rights of ownership of shares of
Hallmark including the right to vote such shares on all matters properly
presented to the Hallmark Shareholders, or (v) otherwise prohibits, restricts,
or delays consummation of the transactions contemplated by this Agreement or
impairs the contemplated benefits to PublicCo of this Agreement or any of the
other transactions contemplated by this Agreement.
 
(g)           The parties to this Agreement shall have obtained at or prior to
the Closing Date all unconditional written approval to this Agreement and to the
execution, delivery, and performance of this Agreement by each of them of
relevant governmental authorities having jurisdiction over PublicCo or Hallmark
or the subject matter of this Agreement.
 
(h)           The parties to this Agreement shall have obtained at or prior to
the Closing Date all consents required for the consummation of the transactions
contemplated by this Agreement from any unrelated third party to any contract,
agreement, instrument, lease, license, arrangement, or understanding to which
any of them is a party, or to which any of them or any of their respective
businesses, properties, or assets are subject.
 
(i)           There shall not have been any material adverse change in the
condition (financial or otherwise), operations, business, assets, liabilities,
earnings or prospects of Hallmark since the date hereof.
 



--


 
- 17 -

--------------------------------------------------------------------------------

 



 
(j)           PublicCo shall conduct a due diligence review of Hallmark and the
Hallmark Shareholders, including, without limitation, a review of the Hallmark
Disclosure Letter and the documents referenced therein delivered prior to the
Closing Date, and shall be satisfied in all material respects with the result of
such review.
 
 Section 4.02   Right of Hallmark and the Hallmark Shareholders to Abandon.  By
the election of the Hallmark Shareholders, the Hallmark Shareholders or,
otherwise, Hallmark’s Board of Directors shall have the right to abandon or
terminate this Agreement if any of the following conditions shall not be true or
shall not have occurred, as the case may be, as of the specified date or dates:
 
(a)           All represen­tations and warranties of PublicCo contained in this
Agreement shall be accurate when made and, in addition, shall be accurate as of
the Closing Date as though such representations and warranties were then made in
exactly the same language by PublicCo and regardless of knowledge or lack
thereof on the part of PublicCo or changes beyond its control; as of the Closing
Date, PublicCo shall have performed and complied with all covenants and
agreements and satisfied all conditions required to be performed and complied
with by them at or before the Closing Date by this Agreement; and Hallmark shall
have received certificates executed by the independent directors of PublicCo,
dated the Closing Date, to that effect.
 
(b)           Hallmark shall have received at the Closing, certificates executed
by the chief executive officer and the chief financial officer of PublicCo,
dated as of such dates, to the effect that they have carefully examined the
Periodic Reports, and any amendment or supplement thereto, and, to the best of
their knowledge, among other things, that (i) neither any Periodic Report, nor
any amendment or supplement thereto (A) contains an untrue statement of a
material fact or (B) omits to state a material fact required to be stated
therein or necessary to make the statements therein not false or misleading,
provided in each case that such untrue statement or omission relates to
information furnished by or on behalf of, or pertaining to, PublicCo or any
PublicCo security holder, (ii) since the date of the filing of any Periodic
Report, no event with respect to PublicCo or any PublicCo security holder has
occurred which should have been set forth in an amendment or a supplement to
such Periodic Report which has not been set forth in such an amendment or
supplement, and (iii) any contract, agreement, instrument, lease, or license
regarding PublicCo required to be filed as an exhibit to any Periodic Report has
been filed as an exhibit to or has been incorporated as an exhibit by reference
into such Periodic Report.
 
(c)           PublicCo shall have delivered to Hallmark and the Hallmark
Shareholders at or prior to the Closing such other documents (including
certificates of officers of PublicCo) as Hallmark and the Hallmark Shareholders
may reasonably request in order to enable Hallmark and the Hallmark Shareholders
to determine whether the conditions to PublicCo’s obligations under this
Agreement have been met and otherwise to carry out the provisions of this
Agreement.
 



--


 
- 18 -

--------------------------------------------------------------------------------

 



 
(d)           All actions, proceedings, instruments, and documents required by
PublicCo to carry out this Agreement or incidental thereto and all other related
legal matters shall be subject to the reasonable approval of counsel to Hallmark
and the Hallmark Shareholders, and PublicCo shall have furnished such counsel
such documents as such counsel may have reasonably requested for the purpose of
enabling them to pass upon such matters.
 
(e)           At the Closing Date, there shall not be pending any legal
proceeding relating to, or seeking to prohibit or otherwise challenge the
consummation of, the trans­actions contemplated by this Agreement, or to obtain
substantial damages with respect thereto.
 
(f)           There shall not have been any action taken, or any law, rule,
regulation, order, judgment, or decree proposed, promulgated, enacted, entered,
enforced, or deemed applicable to the transactions contemplated by this
Agreement by any federal, state, local, or other governmental authority or by
any court or other tribunal, including the entry of a preliminary or permanent
injunction, which, in the reasonable judgment of Hallmark or the Hallmark
Shareholders, (i) makes this Agreement or any of the transactions contemplated
by this Agreement illegal, (ii) results in a delay in the ability of PublicCo or
Hallmark to consummate any of the transactions contemplated by this Agreement
beyond March 15, 2010, or (iii) otherwise prohibits, restricts, or delays
consummation of the other transactions contemplated by this Agreement or impairs
the contemplated benefits to the Hallmark Shareholders of this Agreement or any
of the transactions contemplated by this Agreement.
 
(g)           The parties to this Agreement shall have obtained at or prior to
the Closing Date all unconditional written approval to this Agreement and to the
execution, delivery, and performance of this Agreement by each of them of
relevant governmental authorities having jurisdiction over PublicCo or Hallmark
or the subject matter of this Agreement.
 
(h)           At or prior to the Closing Date, PublicCo shall have made all
filings, and taken all actions, necessary to comply with all reporting
requirements under federal and state securities laws (including without
limitation, applicable “blue-sky” laws with regard to the issuance of PublicCo
Common Stock as contemplated by this Agreement) other than the filing of Form D
up to 15 days following the Closing.  Without limiting the generality of the
foregoing, any prescribed periods within which a “blue sky” or securities law
administrator may disallow PublicCo’s notice of reliance on an exemption from
such state’s requirements, shall have elapsed at or prior to the Closing Date.
 
(i)           The parties to this Agreement shall have obtained at or prior to
the Closing Date all consents required for the consummation of the transactions
contemplated by this Agreement from any unrelated third party to any contract,
agreement, instrument, lease, license, arrangement, or understanding to which
any of them is a party, or to which any of them or any of their respective
businesses, properties, or assets are subject.
 



--


 
- 19 -

--------------------------------------------------------------------------------

 



 
(j)           Hallmark and the Hallmark Shareholders shall conduct a due
diligence review of PublicCo, including, without limitation, a review of the
PublicCo Disclosure Letter and the documents referenced therein delivered prior
to the Closing Date, and same shall be satisfactory in all material respects to
Hallmark and the Hallmark Shareholders.
 
Section 4.03   Optional Abandonment.  In addition to the provisions of Section
4.01 and Section 4.02 above, the transactions contemplated by this Agreement may
be abandoned or terminated at or before the Closing notwithstanding adoption and
approval of this Agreement and the transactions contemplated hereby by the
stockholders of the parties hereto:
 
(a)           by mutual agreement of the Boards of Directors of PublicCo and
Hallmark;
 
(b)           at the option of PublicCo’s Board of Directors or Hallmark’s Board
of Directors, if the Closing Date shall not have occurred on or before March 15,
2010;
 
(c)           at the option of PublicCo’s Board of Directors, if facts exist
which render impossible compliance with one or more of the conditions set forth
in Section 4.01 and such are not waived by PublicCo; and
 
(d)           at the option of Hallmark’s Board of Directors or by the election
of the Hallmark Shareholders if facts exist which render impossible compliance
with one or more of the conditions set forth in Section 4.02 and such are not
waived by Hallmark.
 
Section 4.04   Effect of Abandonment.  If the transactions contemplated by this
Agreement are abandoned or terminated as provided for in this Article IV, except
for Sections 3.01(e), 3.02(f), 4.01, 4.02 and 4.03, this Agreement shall
forthwith become wholly void and of no further force or effect without liability
on the part of either party to this Agreement or on the part of any officer,
director, controlling person (if any), employee, counsel, agent, or stockholder
thereof; provided, however, that nothing in this Section 4.04 shall release
PublicCo or Hallmark or any officer, director, controlling person (if any),
employee, counsel, agent, or stockholder thereof from liability for a willful
failure to carry out its respective obligations under this Agreement.
 


ARTICLE V


MISCELLANEOUS


 
Section 5.01   Expenses.  Whether or not the transactions contemplated in this
Agreement are consummated, all costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby, will be paid by the
party incurring such expense or as otherwise agreed to herein.



--


 
- 20 -

--------------------------------------------------------------------------------

 



Section 5.02   Brokers and Finders.  Each of the parties hereto represents, as
to itself, that no agent, broker, investment banker or firm or person is or will
be entitled to any broker’s or finder’s fee or any other commission or similar
fee in connection with any of the transactions contemplated by this Agreement,
except as may be otherwise set forth herein or by separate document.


Section 5.03   Necessary Actions.  Subject to the terms and conditions herein
provided, each of the parties hereto agrees to use all reasonable efforts to
take, or cause to be taken, all action and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the transactions contemplated by this
Agreement.  In the event at any time after the Closing, any further action is
necessary or desirable to carry out the purposes of this Agreement, the proper
executive officers and/or directors of PublicCo or Hallmark, as the case may be,
or the relevant Hallmark Shareholders or Hallmark Shareholders will take all
such necessary action.


Section 5.04   Extension of Time; Waivers.  At any time prior to the Closing
Date:


(a)           PublicCo may waive any inaccuracies in the representations and
warranties of Hallmark or any Hallmark Shareholders or Hallmark Shareholders, or
contained herein or in any document delivered pursuant hereto by Hallmark or any
Hallmark Shareholders or Hallmark Shareholders, and (iii) waive compliance with
any of the agreements or conditions contained herein to be performed by Hallmark
or any Hallmark Shareholders or Hallmark Shareholders.  Any agreement on the
part of PublicCo to any such extension or waiver will be valid only if set forth
in an instrument, in writing, signed on behalf of PublicCo.


(b)           Hallmark and the Hallmark Shareholders (by action of the Hallmark
Shareholders), may waive any inaccuracies in the representations and warranties
of PublicCo contained herein or in any document delivered pursuant hereto by
PublicCo.  Any agreement on the part of Hallmark and to any such extension or
waiver will be valid only if set forth in an instrument, in writing, signed on
behalf of Hallmark.


Section 5.05   Notices.  Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested or by the most nearly comparable method if mailed from
or to a location outside of the United States or by Federal Express, Express
Mail, or similar overnight delivery or courier service or delivered (in person
or by telecopy, telex, or similar telecommunications equipment) against receipt
to the party to which it is to be given at the address of such party set forth
in the introductory paragraph to this Agreement (or to such other address as the
party shall have furnished in writing in accordance with the provisions of this
Section 5.05.  Any notice to PublicCo or to Hallmark shall be addressed to the
attention of the Corporate Secretary. Any notice or other communication given by
certified mail (or by such comparable method) shall be deemed given at the time
of certification thereof (or comparable act), except for a notice changing a
party's address which will be deemed given at the time of receipt thereof.  Any
notice given by other means permitted by this Section 5.05 shall be deemed given
at the time of receipt thereof.



--


 
- 21 -

--------------------------------------------------------------------------------

 

Section 5.06   Parties in Interest.  This Agreement will inure to the benefit of
and be binding upon the parties hereto and the respective successors and
assigns.  Nothing in this Agreement is intended to confer, expressly or by
implication, upon any other person any rights or remedies under or by reason of
this Agreement.


Section 5.07   Counterpart.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all together will
constitute one document.  The delivery by facsimile of an executed counterpart
of this Agreement will be deemed to be an original and will have the full force
and effect of an original executed copy.


Section 5.08   Severability.  The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision hereof will
not affect the validity or enforceability of any of the other provisions
hereof.  If any provisions of this Agreement, or the application thereof to any
person or any circumstance, is illegal, invalid or unenforceable, (a) a suitable
and equitable provision will be substituted therefor in order to carry out, so
far as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision, and (b) the remainder of this Agreement and the
application of such provision to other persons or circumstances will not be
affected by such invalidity or unenforceability, nor will such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.


Section 5.09   Headings.  The Article and Section headings are provided herein
for convenience of reference only and do not constitute a part of this Agreement
and will not be deemed to limit or otherwise affect any of the provisions
hereof.


Section 5.10   Governing Law.


(a)           This Agreement will be deemed to be made in and in all respects
will be interpreted, construed and governed by and in accordance with the law of
the State of Texas, without regard to the conflict of law principles thereof.


 
(b)           EACH OF THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS AND OF THE
FEDERAL COURTS SITTING IN THE STATE OF TEXAS IN ALL ACTIONS OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT.  EACH OF THE PARTIES AGREES THAT
ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT MUST BE
LITIGATED EXCLUSIVELY IN ANY SUCH STATE OR, TO THE EXTENT PERMITTED BY LAW,
FEDERAL COURT THAT SITS IN THE STATE OF TEXAS, AND ACCORDINGLY, EACH PARTY
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.  EACH
PARTY FURTHER IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED
FOR NOTICES IN SECTION 5.05.  NOTHING IN THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.
 



--


 
- 22 -

--------------------------------------------------------------------------------

 

 


 


(c)           EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH OF THE PARTIES (1) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (2) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.10(c).


Section 5.11   Survival of Representations and Warranties.  All terms,
conditions, representations and warranties set forth in this Agreement or in any
instrument, certificate, opinion, or other writing providing for in it, will
survive the Closing and the delivery of the shares of PublicCo Common Stock to
be issued hereunder at the Closing for a period of one year after Closing,
regardless of any investigation made by or on behalf of any of the parties
hereto.


Section 5.12   Assignability.  This Agreement will not be assignable by
operation of law or otherwise and any attempted assignment of this Agreement in
violation of this subsection will be void ab initio.


Section 5.13   Amendment.  This Agreement may be amended with the approval of
the Hallmark Shareholders and the boards of directors of each of PublicCo and
Hallmark at any time.  This Agreement may not be amended except by an
instrument, in writing, signed on behalf of each of the parties hereto.


[REMAINDER OF PAGE INTENTIONALLY BLANK]



--


 
- 23 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement in a manner legally binding upon them as of the date first above
written.
 
 

       
GREAT SPIRITS, INC.
       
By____________________________
   
Name:
   
Title:
Attest:
         
______________________________
   
Name:
   
Title:  Secretary
     
HALLMARK HUMAN RESOURCES, INC.
       
By____________________________
 
 
Name:
 
 
Title:
Attest:
         
______________________________
   
Name:
   
Title:    Secretary
   



[HALLMARK SHAREHOLDER SIGNATURES FOLLOW]



--


 
- 24 -

--------------------------------------------------------------------------------

 

 
 
 

     
HALLMARK SHAREHOLDERS:
     
___________________________
 
Name:
 
Address:
         
___________________________
 
Name:
 
Address:
         
___________________________
 
Name:
 
Address:
                   







--


 
- 25 -

--------------------------------------------------------------------------------

 

Schedule A


Names and Addresses of Hallmark Stockholders
 
 
 
 
 
 
 





--


 
- 26 -

--------------------------------------------------------------------------------

 

Schedule 1.02(b)


Share Issuance Instructions


Shareholder Name
Number of Shares in Hallmark
Number of Shares in PublicCo (Post-Closing)
                                                                               
                                                                               
                                                       






--


 
- 27 -

--------------------------------------------------------------------------------

 
